                                                                                         FILED
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 1 of 13 CLERK,
                                                                    Page   U.S. ID  #:704
                                                                                DISTRICT COURT


                                                                                11/17/2020

                                                                                       DM
                                                                             CENTRAL DISTRICT OF CALIFORNIA
                                                                               BY: ___________________ DEPUTY
1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                         FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                                  October 2020 Grand Jury

11   UNITED STATES OF AMERICA,                       CR 16-729(A)-JAK

12               Plaintiff,                          F I R S T
                                                     S U P E R S E D I N G
13               v.                                  I N D I C T M E N T

14   ALBERT BENJAMIN PEREZ,                          [21 U.S.C. §§ 841(a)(1),
       aka “Dragon,”                                 (b)(1)(A)(viii), (b)(1)(B)(viii):
15                                                   Possession with Intent to
                 Defendant.                          Distribute and Distribution of
16                                                   Methamphetamine; 21 U.S.C.
                                                     §§ 841(a)(1), (b)(1)(C):
17                                                   Possession with Intent to
                                                     Distribute Heroin; 18 U.S.C.
18                                                   § 924(c)(1)(A)(i): Possession of
                                                     Firearms in Furtherance of a Drug
19                                                   Trafficking Crime; 18 U.S.C.
                                                     § 922(g)(1): Felon in Possession
20                                                   of Firearms and Ammunition; 21
                                                     U.S.C. § 853, 18 U.S.C.
21                                                   § 924(d)(1), 28 U.S.C. § 2461(c):
                                                     Criminal Forfeiture]
22

23
           The Grand Jury charges:
24
                                              COUNT ONE
25
                        [21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii)]
26
           On or about June 16, 2016, in Los Angeles County, within the
27
     Central District of California, defendant ALBERT BENJAMIN PEREZ, also
28
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 2 of 13 Page ID #:705



1    known as “Dragon,” knowingly and intentionally distributed at least

2    five grams, that is, approximately 28 grams, of methamphetamine, a

3    Schedule II controlled substance.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 3 of 13 Page ID #:706



1                                       COUNT TWO

2                    [21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii)]

3         On or about November 2, 2016, in Los Angeles County, within the

4    Central District of California, defendant ALBERT BENJAMIN PEREZ, also

5    known as “Dragon,” knowingly and intentionally possessed with intent

6    to distribute at least 50 grams, that is, approximately 569.62 grams,

7    of methamphetamine, a Schedule II controlled substance.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             3
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 4 of 13 Page ID #:707



1                                      COUNT THREE

2                        [21 U.S.C. §§ 841(a)(1), (b)(1)(C)]

3         On or about November 2, 2016, in Los Angeles County, within the

4    Central District of California, defendant ALBERT BENJAMIN PEREZ, also

5    known as “Dragon,” knowingly and intentionally possessed with intent

6    to distribute heroin, a Schedule I narcotic drug controlled

7    substance.

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             4
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 5 of 13 Page ID #:708



1                                      COUNT FOUR

2                           [18 U.S.C. § 924(c)(1)(A)(i)]

3         On or about November 2, 2016, in Los Angeles County, within the

4    Central District of California, defendant ALBERT BENJAMIN PEREZ, also

5    known as “Dragon,” knowingly possessed firearms, namely, a C.N.

6    Romarm SA/Cugir, model Draco-C, 7.62x39mm AK-type semi-automatic

7    pistol, bearing serial number BH2292, an HS Produkt, model XD, .45

8    ACP caliber semi-automatic pistol, bearing serial number XD747681,

9    and a Firearms Import & Export, model Titan, .380 caliber semi-

10   automatic pistol, bearing no serial number, in furtherance of drug

11   trafficking crimes, namely, Possession with Intent to Distribute

12   Methamphetamine, in violation of Title 21, United States Code,

13   Sections 841(a)(1), (b)(1)(A)(viii), as charged in Count Two of this

14   First Superseding Indictment, and Possession with Intent to

15   Distribute Heroin, in violation of Title 21, United States Code,

16   Sections 841(a)(1), (b)(1)(C), as charged in Count Three of this

17   First Superseding Indictment.

18

19

20

21

22

23

24

25

26

27

28

                                             5
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 6 of 13 Page ID #:709



1                                      COUNT FIVE

2                               [18 U.S.C. § 922(g)(1)]

3         On or about November 2, 2016, in Los Angeles County, within the

4    Central District of California, defendant ALBERT BENJAMIN PEREZ, also

5    known as “Dragon,” knowingly possessed the following firearms and

6    ammunition, in and affecting interstate and foreign commerce:

7         1.    A C.N. Romarm SA/Cugir, model Draco-C, 7.62x39mm AK-type

8    semi-automatic pistol, bearing serial number BH2292;

9         2.    An HS Produkt, model XD, .45 caliber semi-automatic pistol,

10   bearing serial number XD747681;

11        3.    A Firearms Import & Export, model Titan, .380 caliber semi-

12   automatic pistol, bearing no serial number;

13        4.    Seven rounds of Winchester Ammunition .45 Auto caliber

14   ammunition;

15        5.    Six rounds of Remington Arms Company .45 Auto caliber

16   ammunition;

17        6.    Six rounds of Tula Cartridge Works 7.62x39mm caliber

18   ammunition;

19        7.    Five rounds of Companhia Brasileira de Cartuchos .40 S&W

20   caliber ammunition;

21        8.    One round of Federal Premium Ammunition 9mm Luger caliber

22   ammunition;

23        9.    One round of Remington Arms Company 12 gauge ammunition;

24        10.   Three rounds of Winchester Ammunition .380 Auto caliber

25   ammunition; and

26        11.   Three rounds of Hornady Manufacturing Company .380 Auto

27   caliber ammunition.

28

                                             6
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 7 of 13 Page ID #:710



1         Defendant PEREZ possessed such firearms and ammunition knowing

2    that he had previously been convicted of at least one of the

3    following felony crimes, each punishable by a term of imprisonment

4    exceeding one year:

5         1.    Felon in Possession of a Firearm, in violation of

6    California Penal Code Section 29800(a)(1), in the Superior Court of

7    the State of California, County of Los Angeles, case number LA077723,

8    on or about September 23, 2014; and

9         2.    Possession for Sale of a Controlled Substance, in violation

10   of California Health and Safety Code Section 11351, in the Superior

11   Court of the State of California, County of Los Angeles, case

12   number LA079681, on or about December 9, 2014.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             7
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 8 of 13 Page ID #:711



1                             FORFEITURE ALLEGATION ONE

2        [21 U.S.C. § 853; 18 U.S.C. § 924(d)(1); 28 U.S.C. § 2461(c)]

3         1.    Pursuant to Rule 32.2(a) of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 21,

6    United States Code, Section 853, Title 18, United States Code,

7    Section 924(d)(1), and Title 28, United States Code, Section 2461(c),

8    in the event of the defendant’s conviction of the offense set forth

9    in Counts One, Two, or Three of this First Superseding Indictment.

10        2.    The defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12              (a)   All right, title and interest in any and all property,

13   real or personal, constituting or derived from, any proceeds which

14   the defendant obtained, directly or indirectly, from any such

15   offense;

16              (b)   All right, title and interest in any and all property,

17   real or personal, used, or intended to be used, in any manner or

18   part, to commit, or to facilitate the commission of any such offense;

19              (c)   All right, title, and interest in any firearm or

20   ammunition involved in or used in any such offense, including but not

21   limited to the following, which were seized on November 2, 2016:

22                    i.    One C.N. Romarm SA/Cugir, model Draco-C 7.62x39mm

23   AK-type semi-automatic pistol, bearing serial number BH2292;

24                    ii.   One HS Produkt, model XD, .45 caliber semi-

25   automatic pistol, bearing serial number XD747681;

26                    iii. One Firearms Import & Export, Titan model, .380

27   caliber semi-automatic pistol, bearing no serial number;

28

                                             8
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 9 of 13 Page ID #:712



1                     iv.   Seven rounds of Winchester Ammunition .45 Auto

2    caliber ammunition;

3                     v.    Six rounds of Remington Arms Company .45 Auto

4    caliber ammunition;

5                     vi.   Six rounds of Tula Cartridge Works 7.62x39mm

6    caliber ammunition;

7                     vii. Five rounds of Companhia Brasileira de Cartuchos

8    .40 S&W caliber ammunition;

9                     viii. One round of Federal Premium Ammunition 9mm

10   Luger caliber ammunition;

11                    ix.   One round of Remington Arms Company 12 gauge

12   ammunition;

13                    x.    Three rounds of Winchester Ammunition .380 Auto

14   caliber ammunition; and

15                    xi.   Three rounds of Hornady Manufacturing Company

16   .380 Auto caliber ammunition.

17             (d)    To the extent such property is not available for

18   forfeiture, a sum of money equal to the total value of the property

19   described in subparagraphs (a), (b), and (c).

20        3.    Pursuant to Title 21, United States Code, Section 853(p),

21   and as incorporated by Title 28, United States Code, Section 2461(c),

22   the defendant, if so convicted, shall forfeit substitute property, up

23   to the value of the property described in the preceding paragraph if,

24   as the result of any act or omission of the defendant, the property

25   described in the preceding paragraph or any portion thereof:

26   (a) cannot be located upon the exercise of due diligence; (b) has

27   been transferred, sold to, or deposited with a third party; (c) has

28   been placed beyond the jurisdiction of the court; (d) has been

                                             9
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 10 of 13 Page ID #:713



1    substantially diminished in value; or (e) has been commingled with

2    other property that cannot be divided without difficulty.

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                            10
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 11 of 13 Page ID #:714



1                              FORFEITURE ALLEGATION TWO

2                 [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c)]

3          1.   Pursuant to Rule 32.2 of the Federal Rules of Criminal

4    Procedure, notice is hereby given that the United States of America

5    will seek forfeiture as part of any sentence, pursuant to Title 18,

6    United States Code, Section 924(d)(1), and Title 28, United States

7    Code, Section 2461(c), in the event of the defendant’s conviction of

8    the offenses set forth in either of Counts Four or Five of this First

9    Superseding Indictment.

10         2.   The defendant, if so convicted, shall forfeit to the United

11   States of America the following:

12              (a)   All right, title, and interest in any firearm or

13   ammunition involved in or used in any such offense, including but not

14   limited to the following, which were seized on November 2, 2016:

15                    i.    One C.N. Romarm SA/Cugir, model Draco-C 7.62x39mm

16   AK-type semi-automatic pistol, bearing serial number BH2292;

17                    ii.   One HS Produkt, model XD, .45 caliber semi-

18   automatic pistol, bearing serial number XD747681;

19                    iii. One Firearms Import & Export, model Titan, .380

20   caliber semi-automatic pistol, bearing no serial number;

21                    iv.   Seven rounds of Winchester Ammunition .45 Auto

22   caliber ammunition;

23                    v.    Six rounds of Remington Arms Company .45 Auto

24   caliber ammunition;

25                    vi.   Six rounds of Tula Cartridge Works 7.62x39mm

26   caliber ammunition;

27                    vii. Five rounds of Companhia Brasileira de Cartuchos

28   .40 S&W caliber ammunition;

                                            11
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 12 of 13 Page ID #:715



1                     viii. One round of Federal Premium Ammunition 9mm

2    Luger caliber ammunition;

3                     ix.   One round of Remington Arms Company 12 gauge

4    ammunition;

5                     x.    Three rounds of Winchester Ammunition .380 Auto

6    caliber ammunition; and

7                     xi.   Three rounds of Hornady Manufacturing Company

8    .380 Auto caliber ammunition.

9               (b)   To the extent such property is not available for

10   forfeiture, a sum of money equal to the total value of the property

11   described in subparagraph (a).

12         3.   Pursuant to Title 21, United States Code, Section 853(p),

13   as incorporated by Title 28, United States Code, Section 2461(c), the

14   defendant, if so convicted, shall forfeit substitute property, up to

15   the value of the property described in the preceding paragraph if, as

16   the result of any act or omission of the defendant, the property

17   described in the preceding paragraph or any portion thereof:

18   (a) cannot be located upon the exercise of due diligence; (b) has

19   been transferred, sold to, or deposited with a third party; (c) has

20   been placed beyond the jurisdiction of the court; (d) has been

21   //

22   //

23   //

24   //

25   //

26   //

27   //

28   //

                                            12
     Case 2:16-cr-00729-JAK Document 98 Filed 11/17/20 Page 13 of 13 Page ID #:716



1    substantially diminished in value; or (e) has been commingled with

2    other property that cannot be divided without difficulty.

3                                              A TRUE BILL
4

5
                                                       /S/
6                                              Foreperson

7
      NICOLA T. HANNA
8     United States Attorney

9     BRANDON D. FOX
      Assistant United States Attorney
10    Chief, Criminal Division

11

12
      SCOTT M. GARRINGER
13    Assistant United States Attorney
      Deputy Chief, Criminal Division
14
      JOSHUA O. MAUSNER
15    Assistant United States Attorney
      Acting Deputy Chief,
16    General Crimes Section

17    MERYL HOLT
      CHARLES E. FOWLER, JR.
18    Assistant United States Attorneys
      General Crimes Section
19

20

21

22

23

24

25

26

27

28

                                            13
